DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/16/2019 has been considered by the examiner.

Election/Restrictions

Applicant's election without traverse of Group l, Claims 1-3 and 5-7, in the reply filed on 02/02/2021 is acknowledged. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Objections

Claim 1 is objected to because of the following informalities:  in line 14, the applicant has been advised to replace “a container” with – the container – since the container already has been recited in line 7. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the container” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the platen is configured to sandwich a container” in line 14. It renders the claim indefinite since it is unclear how one platen could sandwich a container and whether one platen sandwiches a container or two platens sandwich a container. For the purpose of examination, it has been interpreted that there are two platens which sandwich a container in light of the specification (Pa [0029] and Fig. 3).
Claim 1 recites the limitation “each reinforcement member is provided and arranged substantially uniformly from a center of the base part” in lines 18-19. It renders the claim indefinite since “substantially uniformly arranging from a center” have to be 
The remaining dependent claims 2-3 and 5-6 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claim 1.

Claim 7 recites the limitation “a base part interposed between the container and each of the plates” in lines 10-11. It renders the claim indefinite since it is unclear whether the base part of the heat insulating plate is interposed between the container and the platen or between the platen and the plate. Since the claim further recites “a reinforcing member provided … to be in contact with the platen and the plate” in line 13-15 which is consistent with Fig. 3, it has been interpreted that the base part of the heat insulating plate is interposed between the platen and the plate.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as obvious over Ichimaru (WO 2008/108045-Machine translation provided herewith) in view of Yotsutsuji et al. (US 4,225,109). Additional supporting evidences provided herewith by “Thermal Conductivity of some common Materials and Gases” (https://www.engineeringtoolbox.com/thermal-conductivity-d_429.html, 11/18/2016) and “Thermal Conductivity of Metals” (https://www.engineeringtoolbox.com/thermal-conductivity-metals-d_858.html, 11/19/2016).

With respect to claim 1, Ichimaru teaches a heat insulating plate (“heat insulating member 12, 22”, pg 4 li 126-128 and Fig. 3) comprising:
a base part (“12, 22”) disposed between a platen (“platen 13, 23”) and a plate (“plate 11, 21”), the plate (“plate 11, 21”) disposed outside the platen and configured to fasten the container (“container 10, 20”) and the platen (“an upper container 10 to which 
wherein the platen (“platen 13, 23”) is configured to sandwich a container (“container 10, 20”) (Fig. 3) and to supply steam to the container, wherein the container is configured to clamp, vulcanize, and mold a green tire therein (“the upper platen 13 and the lower platen 23 are indirectly heated by a heating means (not shown) using steam, and the raw tire T set between the upper and lower molds is vulcanized and molded.”, pg 4 li 123-125).

Ichimaru differs from the claim in that Ichimaru is silent to at least one reinforcement member provided at at least one of positions corresponding to the openings in the base part to be in contact with the platen and the plate, the reinforcement member having a thermal conductivity higher than a thermal conductivity 
In the same field of endeavor, an insulated metal mold, Yotsutsuji teaches that a layer of heat insulating material 13 is provided on the inner side of the metal layer 12 and serves to permit the molten resin to immediately heat the metal layer to the desired temperature by preventing the release of the heat from the metal layer (Co 3 li 63-67). Yotsutsuji further teaches that the kind and thickness of the insulating layer 13 are to be determined in view of the desired control of heat conduction, strength and durability, and various materials are usable for the heat insulating layer 13 such as thermosetting resin compositions comprising a thermosetting resin (e.g., polyester resin), a hardener or curing agent and metal powder filler (e. g., aluminum, aluminum alloys, copper, copper alloys (e.g. brass) and a mixture containing at least two of these metals) (Co 4 li 3-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ichimaru with the teachings of Yotsutsuji so that the one would provide the heat insulating plate using the materials, a thermosetting resin (e.g., polyester resin), a hardener or curing agent and metal powder filler, taught by Yotsutsuji for the purpose of obtaining the desired heat conduction, strength and durability. Then, polyester resin would form the base part and the metal powder filler would correspond to at least one reinforcement member, and one would appreciate that the metal powder filler would have thermal conductivity higher than a thermal conductivity of the base part.


Note that the limitation “disposed between a platen and a plate, the plate disposed outside the platen and configured to fasten the container and the platen” in lines 3-7, and “wherein the platen is configured to sandwich a container and to supply steam to the container, wherein the container is configured to clamp, vulcanize, and mold a green tire therein” in lines 14-17 are intended uses since a platen, a plate, a container are not positive structures of the heat insulating plate, and the heat insulating plate is capable of being arranged in the claimed position. It has been held that the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 2, Yotsutsuji as applied in the combination regarding claim 1 above teaches using polyester resin (Co 4 li 23) in the heat insulating material, and the thermal conductivity of the polyester resin is 0.05 W/(m·K) (See “Thermal Conductivity of some common Materials and Gases”, 11/18/2016).

With respect to claim 3, Yotsutsuji as applied in the combination regarding claim 1 above teaches using metal powder filler such as aluminum, aluminum alloys, copper, copper alloys (Co 4 li 17), and the thermal conductivity of the metal powder filler has a value larger than 0.1 W/(m·K) (See “Thermal Conductivity of Metals”, 11/19/2016).

With respect to claim 5, Yotsutsuji as applied in the combination regarding claim 1 above further teaches that the kind and thickness of the insulating layer 13 are to be determined in view of the desired control of heat conduction, strength and durability (Co 4 li 3-5), but does not specifically teach that the multiple reinforcement members have a same thickness. However, as recited in the claim 1, one would have 

With respect to claim 7, Ichimaru teaches a heat insulating structure of a tire vulcanizer (“the tire vulcanizer”, pg 3 li 114) comprising:
a container (“container 10, 20”) configured to clamp, vulcanize, and mold a green tire therein (“the upper platen 13 and the lower platen 23 are indirectly heated by a heating means (not shown) using steam, and the raw tire T set between the upper and lower molds is vulcanized and molded.”, pg 4 li 123-125; and “an upper container 10 to which an upper mold (not shown) is attached is attached to the lower surface of a top plate 11 as a support plate via an upper platen 13, and a lower mold (not shown) is attached. The attached lower container 20 is attached to the upper surface of the bottom plate 21 as a support plate via the lower platen 23.”, pg 3 li 119-pg 4 li 123);
a pair of platens (“platen 13, 23”) configured to sandwich the container from above and below (Fig. 3) to supply steam to the container (“the upper platen 13 and the lower platen 23 are indirectly heated by a heating means (not shown) using steam”, pg 4 li 123-124);
a pair of plates (“plate 11, 21”) disposed outside the platens, respectively, and configured to fasten the container and the platens (“an upper container 10 to which an upper mold (not shown) is attached is attached to the lower surface of a top plate 11 as a support plate via an upper platen 13, and a lower mold (not shown) is attached. The 
a heat insulating plate (“heat insulating member 12, 22”) including a base part interposed between the container and each of the plates (Fig. 3) wherein the base part includes multiple openings formed therein (“the upper surface and the lower side of the upper heat insulating member 12 are formed as in the first embodiment described above. …a through hole… may be formed on the lower surface of the heat insulating member 22 to form a heat insulating air layer. Further, it is good even if …a through hole… is formed on the lower surface of the upper heat insulating member 12 and the upper surface of the lower heat insulating member 22 which are contact surfaces with the platens 13 and 23 to form a heat insulating air layer.”, pg 4 li 139-146).

Ichimaru differs from the claim in that Ichimaru is silent to a reinforcement member provided at at least one of positions corresponding to the openings of the base part to be in contact with the platen and the plate, wherein the reinforcement member having a thermal conductivity higher than a thermal conductivity of the base part, and wherein multiple reinforcement members are provided and arranged substantially uniformly from a center of the base part as a starting point.
In the same field of endeavor, an insulated metal mold, Yotsutsuji teaches that a layer of heat insulating material 13 is provided on the inner side of the metal layer 12 and serves to permit the molten resin to immediately heat the metal layer to the desired temperature by preventing the release of the heat from the metal layer (Co 3 li 63-67). Yotsutsuji further teaches that the kind and thickness of the insulating layer 13 are to be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ichimaru with the teachings of Yotsutsuji so that the one would provide the heat insulating plate using the materials, a thermosetting resin, a hardener or curing agent and metal powder filler, taught by Yotsutsuji for the purpose of obtaining the desired heat conduction, strength and durability. Then, the thermosetting resin would form the base part and the metal powder filler would correspond to at least one reinforcement member, and one would appreciate that the metal powder filler would have thermal conductivity higher than a thermal conductivity of the base part.
Even if Yotsutsuji does not specifically teach that at least one reinforcement member provided at at least one of positions corresponding to the openings in the base part to be in contact with the platen and the plate, and each reinforcement member is provided and arranged substantially uniformly from a center of the base part as a starting point, one would have found it obvious to uniformly disperse the metal powder filler in the resin for the purpose of obtaining the heat insulating plate having the uniform properties through the plate. Then, the uniformly dispersed metal powder filler would be provided at at least one of positions corresponding to the openings in the base part to 

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Ichimaru (WO 2008/108045-Machine translation provided herewith) in view of Yotsutsuji et al. (US 4,225,109) as applied to claim 1 above, and further in view of Griffith (US 2009/0191345).

With respect to claim 6, Yotsutsuji as applied in the combination regarding claim 1 above teaches that thermosetting resin compositions comprise a thermosetting resin, a hardener or curing agent and at least one of an inorganic filler, metal powder filler and a fibrous filler (Co 4 li 9-12) and examples of useful thermosetting resins are epoxy resin, diallyl phthalate resin, polyester resin, phenolic resin and modified products of these resins (Co 4 li 22-24), but is silent to an elastic gap filler disposed between the base member and the reinforcement member.
In the same field of endeavor, thermally efficient tooling for composite component manufacturing, Griffith teaches that when in the form of an insulator, layer 706 may be made from low thermal conduction materials, such as polymers, adhesives, films, elastomers, organic fibers, and inorganic fibers and when polymers are used, the polymers may be filled or unfilled (Pa [0058]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Griffith so that the one would additionally provide a low thermal conduction elastomer in the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/YUNJU KIM/Examiner, Art Unit 1742